 



Exhibit 10.29
Consulting Agreement
This Consulting Agreement (the “Agreement”) is made as of September 25th, 2007
by and between TopSpin Medical (Israel) Ltd. (the “Company”) a company
incorporated in Israel whose registered office is at Global Park, 2 Yodfat St.,
North Industrial Zone Lod, Israel, and Erez Golan of 3/20 Andersen St., Tel
Aviv, Israel (the “Consultant”).
1 Consultancy.
     1.1 Consulting Period. The Consultant shall serve as a consultant to the
Company in respect of the Services (as defined in Section 2 below) for a period
commencing on December 26th, 2007, (the “Effective Date”) and continuing until
termination of this Agreement in accordance with Section 7 below (the
“Consulting Period”).
     1.2 Experience. The Consultant represents he has the capability, know-how,
expertise and experience necessary to perform the Services.
     1.3 No Conflicts. The Consultant represents that the performance of the
Services or any other duties and obligations of the Consultant hereunder do not
and will not conflict with, or breach, any prior agreement, contract, patent
disclosure agreement, non-competition agreement with any third party, any
restrictive covenant relating to the involvement whatsoever of the Consultant
with the Company or any other instrument with third party to which the
Consultant is a party or by which he is bound.
     1.4 Reliance. Consultant understands that the Company is relying on the
representations made by Consultant in this Section 1 in making its decision to
enter into this Agreement.
2 Services. During the Consulting Period, Consultant shall provide Company with
such consulting services as may be reasonably requested by the Company including
attendance to meetings of the Board of Directors of the Company’s parent
corporation, TopSpin Medical, Inc. (the “Services”) to the best of his ability.
The Services will be provided to the Company at such times during the term as
shall be coordinated between the Consultant and the Company’s CEO. The
Consultant will devote consulting hours totaling an average of five (5) days per
month, which will be calculated as on a quarterly basis (i.e. consulting hours
totaling 15 days per quarter). For the avoidance of doubt, it is hereby
clarified that the Consultant may provide services for less than 5 days in one
month and more than 5 days in another month without the Company being obligated
to pay the Additional Fee (as defined below), provided that if the Consultant
provides Services for more than 15 days per quarter, in accordance with
Section 4.1 below, he shall be entitled to receive the Additional Fee. However,
Company shall make reasonable efforts that the Consultant shall not be required
to be present in person in the Company’s premises or any other place that the
Company will require more than once per week. When traveling for the Company,
flights to Europe shall constitute one half of one day of Services and
intercontinental flights shall constitute one day of Services. The Company will
provide the Consultant with business cards referring to the Consultant as an
Executive Director.
3 Legal Relationship. The Consultant shall be an independent contractor with
regard to the Company and the Consultant shall not be an employee or agent of
the Company. Unless separately authorized by a specific power of attorney, the
Consultant shall not bind or purport to bind the Company to any contract or
obligation whatsoever. The Consultant agrees to indemnify the Company and hold
it harmless to

 



--------------------------------------------------------------------------------



 



the extent it is determined that Consultant in an employee of the Company, with
respect to any obligations imposed on the Company to pay any payments resulting
from such employment relations, including withholding taxes, social insurance
payments or unemployment or disability insurance or similar items in connection
with any services performed by the Consultant hereunder.
4 Compensation.
     4.1 In consideration of the Services, the Company agrees to pay the
Consultant a flat fee of $7,750 per month plus value added tax (“Consulting
Fee”). For each additional day in which Services will be provided, provided the
same was coordinated and approved in advance by the Company’s CEO, additional
consulting Fees of $1,500 per each additional day plus value added tax (the
“Additional Fee”) shall be paid. All amounts shall be paid against provision of
a valid value-added tax receipt.
     4.2 Expenses. Consultant shall be entitled to receive reimbursement for his
expenses, including when providing the Services abroad, in accordance with the
Company’s expense reimbursement policy; provided that: for flights to Europe,
the Consultant shall fly coach class and for intercontinental flights, he shall
fly business class.
5 Rights to, and Ownership of, Work Product
     5.1 “Work Product” means all ideas, know how, information and Technology,
analyses, recommendations, reports, compilations, studies, business
opportunities, customer and supplier contacts which: (a) relate to the use of
self-contained MRI in the human body (“Company’s Business”) that are created,
developed, discovered, acquired or invented (collectively “Developed”) by the
Consultant (whether alone or with a third party) during the Consulting Period;
or (b) otherwise Developed by the Consultant during provision of Services to the
Company and resulting thereform.
     5.2 “Consultancy Services” means all work performed by the Consultant
pursuant to this Agreement.
     5.3 “Technology” means data, discoveries, ideas, inventions, know-how,
methods, processes, research, technical information, and other intellectual
property, whether tangible or intangible, including, without limitation, any and
all designs, drawings, flow charts, products, software, and specifications,
together with the intellectual property rights applicable thereto, including,
without limitation, copyrights, patents (including any extension, reissue,
continuation, substitution, continuation-in-part, division, or renewal patents),
patent applications, inventor certificates, and trade secrets.
     5.4 The Company shall own all rights, title, and interest in all Work
Product, including all patents and other intellectual property rights
constituting Work Product, and shall have the unrestricted right to use the Work
Product and to license any third party to use the Work Product without the
consent of the Consultant, and without any duty to account to or share proceeds
with the Consultant on account of such use or licensing of the Work Product. The
Consultant agrees promptly to disclose all Work Product to the Company, and to
take all actions, execute all assignments, verify and deliver all documents the
Company may reasonably request in applying for, obtaining, perfecting,
evidencing, sustaining and enforcing the Company’s proprietary rights in the
Work Product, during the term of this Agreement and thereafter.
     5.5 The provisions of the preceding paragraph shall not apply to any
preexisting materials, information, or ideas that may be in the possession of
the Consultant in written form prior to the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     5.6 The provisions of this Section 5 shall survive the termination of this
Agreement.
6 Confidentiality and Non-Competition
     6.1 Confidentiality. The Consultant acknowledges that during the course of
the performance of the Services for the Company, he will have access to
confidential information, knowledge and data regarding or relevant to the
business of the Company, whether received, acquired or developed by it or
otherwise, including, without limitation, trade secrets, marketing and pricing
data, customer information (collectively, “Proprietary Information”). The
Consultant hereby agrees:
          6.1.1 Other than in the course of performing the Services, he will not
divulge, disclose or communicate to any third party in any manner, directly or
indirectly, Proprietary Information or Work Product, except such as is at the
time generally known to the public and which did not become generally known
through the breach of any provision hereof;
          6.1.2 He will not use for his own benefit or purposes or for the
benefit or purposes of any third party or permit or assist any third party to
use in any manner, directly or indirectly, Proprietary Information or Work
Product; and
          6.1.3 Upon the termination of this Agreement, he will promptly deliver
to the Company all Proprietary Information and Work Product in its possession or
under his control.
     6.2 Non-Competition. During the term of this Agreement and for one year
thereafter, the Consultant shall not, directly or indirectly, on his own
account, or as a shareholder, partner, joint venturer, franchisor, licensor,
director, officer, consultant, creditor and/or agent or otherwise:
          6.2.1 enter into or engage in any business or other entity in the same
line of work, or any business which competes with the Company’s Business;
          6.2.2 promote or assist, financially or otherwise, any person, firm,
association, corporation or other entity engaged in any such business;
          6.2.3 canvass, solicit customers, or clients, for itself or for any
other person or entity, from any clients or customers of the Company or its
affiliates, or give any other person, firm or corporation the right to do any of
the foregoing on his behalf; or
          6.2.4 directly or indirectly request or advise any clients, customers,
shareholders, or suppliers of the Company, or any governmental authority, to
withdraw, curtail, or cancel their business with the Company, or in any other
way directly or indirectly interfere with or disrupt or attempt to disrupt the
Company’s relationship (express, implied, or otherwise) with any of its clients,
customers, shareholders, or suppliers or any governmental authority.
     6.3 Non-Solicitation of Employees. During the term of this Agreement and
for one year thereafter, the Consultant shall not induce any employee,
consultant or representative of the Company not to continue as an employee,
consultant or representative of the Company, or to accept any employment,
consultancy or representation with any person or entity other than the Company.
     6.4 Specific Performance. The parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach or threatened breach
of the provisions of this Section 6, and that any party may in its sole
discretion, in addition to any other available remedies, apply to any court of
law or equity of competent

 



--------------------------------------------------------------------------------



 



jurisdiction for and be entitled to specific performance and/or injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.
     6.5 The provisions of this Section 6 shall survive the termination of this
Agreement.
7 Term and Termination
     7.1 The Consultant shall begin performing the Services as of the Effective
Date and the Agreement shall continue until the two year anniversary thereof,
unless earlier terminated in accordance with this Section 7. The term of this
Agreement shall automatically renew for additional terms of one year each,
unless either party has provided written notice to the other party 90 days prior
to the conclusion of such term that it does not wish for the term of this
Agreement to renew.
     7.2 Notwithstanding the above, either party may terminate this Agreement at
any time by providing the other party 90 days advance written notice, without
the need to give any reason.
     7.3 This Agreement may be terminated immediately by the Company in the
event of:
          7.3.1 Material breach by the Consultant of any provision of this
Agreement which is not curable or is not cured by the Consultant within 7 days
after his receipt of notice thereof from the Company containing a description of
the breach or breaches alleged to have occurred (it being understood that
Sections 1.3, 1.4, 5 and 6 of this Agreement are deemed to be material
provisions);
          7.3.2 Persistent neglect by the Consultant or material failure by the
Consultant to adequately perform the Services;
          7.3.3 Any act of moral turpitude by the Consultant or action by the
Consultant to intentionally harm the Company;
          7.3.4 the Consultant becoming bankrupt; the filing by or against the
Consultant of a petition in bankruptcy, or a composition with creditors or any
similar action in consequence of debt.
     7.4 The Consultant and the Company shall not have any claim against the
other party, for damages or otherwise, or be entitled to any payment or other
benefit, except for payments that are due and payable to the Consultant through
the date of the termination thereof, as a result of the termination of this
Agreement in accordance with its terms.

 



--------------------------------------------------------------------------------



 



8 Miscellaneous
     8.1 Notices. All notices or other communications hereunder shall be in
writing and shall be given in person, by registered mail, or by facsimile
transmission (provided that written confirmation of receipt is provided), at the
above address or at such address as a party may from time to time designate in
writing to the other parties. Notices shall be deemed to be received 4 days
after being sent or 24 hours after being faxed.
     8.2 No Assignment. The performance of the Consultant’s obligations
hereunder may not be transferred or assigned by the Consultant. The Company may
assign this Agreement to any successor in interest without the consent of the
Consultant.
     8.3 Governing Law. This Agreement shall be exclusively governed by and
construed in accordance with the laws of the State of Israel without giving
effect to the principles of conflict of law thereof. Any action instituted by
any of the parties shall be brought in the appropriate court in Tel Aviv-Jaffa,
which shall have exclusive jurisdiction over such actions.
     8.4 Preamble; Titles. The preamble to this Agreement forms an integral part
hereof. The titles in this Agreement are intended for convenience purposes only
and they do not have and shall not be ascribed any weight in the interpretation
hereof.
     8.5 Entire Agreement; Amendment, etc. This Agreement is the entire
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior understandings, agreements and discussions between them,
oral or written, with respect to such subject matter. This Agreement shall not
be modified or amended except by a written instrument, signed by the parties
hereto. All remedies specified herein or otherwise available shall be cumulative
and in addition to any and every other remedy provided hereunder or now or
hereafter available at law or in equity. No waiver or failure to act with
respect to any breach or default hereunder, whether or not the other party has
notice thereof, shall be deemed to be a waiver with respect to any subsequent
breach or default, whether of similar or different nature.
     8.6 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.
     8.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

       
/s/ Neil Cohen /s/ Eyal Kolka
  /s/ Erez Golan  
 
     
TopSpin Medical (Israel) Ltd.
  Consultant: Erez Golan  
By: Neil Cohen & Eyal Kolka
     
Title: Director & CFO and
     
           Senior VP of Business Development
     

 